341 S.W.3d 877 (2011)
Destiny COLTER, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72698.
Missouri Court of Appeals, Western District.
May 31, 2011.
Destiny Colter, Fulton, MO, Acting pro se.
Ninion S. Riley, Jefferson City, MO, for Respondent.
Before MARK D. PFEIFFER, P.J., THOMAS H. NEWTON, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Ms. Destiny Colter appeals the Labor and Industrial Relations Commission's decision denying her request for unemployment benefits.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).